DETAILED ACTION
The following is a FINAL office action upon examination of the application number 15/543392. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1 and 11 have been amended. 
Claim 10 has been canceled. 
Claim 8 is withdrawn. 
Claims 1-3, 5-7, 9, and 11 have been examined on the merits discussed below. 
The rejection of claim 11 raised under 35 USC 112, first paragraph, is withdrawn in view of the claim amendments filed 9/3/2021. 

Official Notice
In a previous Office Action mailed 4/30/2020, Official Notice was taken by the Examiner that certain subject matter is old and well known in the art. Per MPEP 2144.03(c), these statements are taken as admitted prior art because no traversal of this statement was made in the subsequent response filed 7/27/2020. Specifically, it has been taken as prior art that: 1) processing facilities can process 50 or more samples. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-3, 5-7, 9, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims  1-3, 5-7, 9, 10, and 11 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A) The claims recite an abstract idea instructing how to optimize performance of a facility, which is described by claim limitations reciting: optimising the performance of a cell processing facility, performing process simulation modelling on said cell processing facility, the process simulation modelling comprising: determining a target number of processed cell samples; determining, based at least in part on the target number, the optimal arrangement and/or number of processing units; determining, based at least in part on the target number, optimal operating staff numbers; analyzing, during operation of said facility, current operating data and historic operating data; determining predicted problematic operating conditions based at least in part on the analysis; generating operator instructions based at least in part on the predicted problematic operating conditions; presenting the operator instructions in real-time; and implementing a process change at said facility based at least in part on the predicted problematic operating conditions. The identified recited limitations in the claims describing optimizing performance of a facility (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since the claimed abstract steps can be performed by a human, mentally or with pen and paper or, alternatively, the “Certain Methods of Organizing Human Activity” grouping since the claims are related to fundamental economic practices, business relations and managing personal behavior. Dependent claims 2-3, 5-6, 10, and 11 recite 
Additional elements such as facility comprising plural cell processing units, wherein said plural cell processing units comprise at least cell isolation and concentration equipment that employ uniquely identified cell containers or bags, and said facility providing processed cell samples for therapeutic use derived from cellular samples; a processing station; and automatically implementing a process change… do not offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment and does not provide an improvement. Additional elements reciting presenting the operator instructions in real-time at a processing station do not provide an improvement and only add extra solution activities (i.e., data display). Claims 7 and 9 add additional elements that do not yield an improvement and only generally links the abstract idea to a technological environment or field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 (Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements only link the abstract idea to a technological environment or field of use. See, e.g., Bilski v. Kappos, 561 U.S. 593, 612, 95 USPQ2d 1001, 1010 (2010) ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable") (citing Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)). Additional elements reciting presenting the operator instructions in real-time at a processing station do not provide an improvement and only add extra solution activities (i.e., data display). Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not 
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biopharmaceutical Process Optimization with Simulation and Scheduling Tools by Demetri Petrides (hereinafter Petrides, published 9/29/14); in view of US 2016/0252537 (Murali); in view of US 2008/0058993 (Tain); in view of in view of US 2015/0346963 (Spear).

As per claim 1, Petrides teaches: a method for optimising the performance of a cell processing facility, said facility comprising plural cell processing units, …and said facility providing processed cell samples for therapeutic use derived from cellular samples, the method comprising: ([Abstract] “Section Two focuses on the detailed modeling of a single batch bioprocess that represents the manufacturing of a therapeutic monoclonal antibody (MAb). This type of analysis is typically performed by engineers engaged in the development and optimization of such processes”. Page 155 “One of the central goals of bioprocess design and analysis is to determine what resources are required to produce the desired annual amount of product. The resources in question include the process equipment, materials, utilities, and labor. Additional goals may include answering some of the following questions: Can the product be manufactured in an existing facility or is a new plant required? … What process and equipment changes can increase throughput? What is the environmental impact of the process? Which design is the “best” (fastest or least expensive) among several plausible alternatives?”)
performing process simulation modelling on said cell processing facility, the process simulation modelling comprising: determine a target number of processed cell samples; (Page 155 “One of the central goals of bioprocess design and analysis is to determine what resources are required to produce the desired annual amount of product. The resources in question include the process equipment, materials, utilities, and labor. Additional goals may include answering some of the following questions: Can the product be manufactured in an existing facility or is a new plant required? … What process and equipment changes can increase throughput? What is the environmental impact of the process? Which design is the “best” (fastest or least expensive) among several plausible alternatives?” Page 157 The objective of resource planning is to ensure that all the resources needed to fulfill production orders are in place. Page 170 models may be used to determine the manufacturing capacity for different production scenarios. They are also used to generate feasible production schedules that respect all major production constraints. Production scheduling results are typically communicated through Gantt charts and reports that provide information on tasks that need to be executed during a certain time period. Page 171 … models are used to estimate resource levels required to achieve a certain production volume within a given time period)
determining, based at least in part on the target number, the optimal arrangement and/or number of processing units; and ([Abstract] “Section Two focuses on the detailed modeling of a single batch bioprocess that represents the manufacturing of a therapeutic monoclonal antibody (MAb). This type of analysis is typically performed by engineers engaged in the development and optimization of such processes”. Page 155 “One of the central goals of bioprocess design and analysis is to determine what resources are required to produce the desired annual amount of product. The resources in question include the process equipment, materials, utilities, and labor. Additional goals may include answering some of the following questions: Can the product be manufactured in an existing facility or is a new plant required? … What process and equipment changes can increase throughput? What is the environmental impact of the process? Which design is the “best” (fastest or least expensive) among several plausible alternatives?”; optimizes arrangement as it determines the best design and number of processing units as it determines a number of processing facilities (units). Page 156 “Adjustments to the model are required when moving the process from the development site to a manufacturing site in order to scale up the process to the ideal size for the manufacturing-scale equipment, define cycling of certain steps (for equipment that is too small to handle a batch in one cycle), etc. In addition, if a new plant must be designed or an existing plant must be retrofitted for the process, the model can be used to determine the size of the equipment as well as the required capacity of supporting utility systems that will need to supply steam, electricity, purified water, etc.” Page 157 The objective of resource planning is to ensure that all the resources needed to fulfill production orders are in place Page 171 … models are used to estimate resource levels required to achieve a certain production volume within a given time period)
determining, based at least in part on the target number, optimal operating staff numbers (Page 155 “One of the central goals of bioprocess design and analysis is to determine what resources are required to produce the desired annual amount of product. The resources in question include the process equipment, materials, utilities, and labor. Page 171 “plant models are used to estimate resource levels required to achieve a certain production volume within a given time period. Such models should account for the occupancy of all equipment and resources whose supply may be limited. Apart from raw materials, typical resources include main equipment (e.g., reactors, filters, dryers, etc.), auxiliary equipment (e.g., shared pipe segments, transfer panels, cleaning equipment), utilities (e.g., steam, purified water, and electrical power), and various types of labor”; determines optimal levels of labor resources (number of staff)). 
analyzing, during operation of said facility, current operating data …; and determining predicted problematic operating conditions based at least in part on the analysis (Page 155 …One of the central goals of bioprocess design and analysis is to determine what resources are required to produce the desired annual amount of product. The resources in question include the process equipment, materials, utilities, and labor. Additional goals may include answering some of the following questions: Can the product be manufactured in an existing facility or is a new plant required? What is the total capital investment for a new facility? What is the manufacturing cost? How long does a single batch take? What is the minimum time between consecutive batches? Which process steps or resources are the likely production bottlenecks? 156 Once a process has been implemented within the manufacturing facility, simulation tools are used for debottlenecking studies and on-going optimization of that process… Page 180 …Real-world scheduling of batch plants involves a repeating cycle of the following activities: 1. Adding new batches to the current schedule 2. Updating the schedule to account for actual process information and adjusting for unforeseen events.)
presenting the operator instructions in real-time at a processing station; and (Page 170 …Production scheduling results are typically communicated through Gantt charts and reports that provide information on tasks that need to be executed during a certain time period… Page 182 …These reporting tools facilitate creation of customized views for the various stakeholders. For instance, detailed views that focus on the activities of a specific production line for a specific date or shift are useful for providing execution instructions to operators and line supervisors. Specification of actual start and completion times and documentation of deviations might be done through the same views. Additionally, dashboard views and reports, which summarize high-level information, can be generated for executives and viewed through browsers and smart phone applications. This enables production managers to monitor the status of campaigns and projects remotely on an on-going basis…)
automatically implementing a process change at said facility based at least in part on the predicted problematic operating conditions (Page 155 Which process steps or resources are the likely production bottlenecks? 156 Once a process has been implemented within the manufacturing facility, simulation tools are used for debottlenecking studies and on-going optimization of that process Page 171 Debottlenecking activities are aimed at increasing the production of existing manufacturing lines and facilities, and they may result in improvements to production scheduling and/or retrofitting of facilities in order to increase production capacity Page 182 models are used when debottlenecking existing facilities. Oftentimes, the production objective of an existing plant can be met through optimized scheduling without adding any additional resources. This may be accomplished using the same types of production scheduling activities described in the previous section. Other times it will be necessary to add additional resources (equipment, labor, utilities, etc.) in order to eliminate the plant bottlenecks)

Although not explicitly taught by Petrides, Murali teaches: … cell processing units comprise at least cell isolation and concentration equipment that employ uniquely identified cell containers or bags ([0005] … procedures for isolation of SVF involve manual processing by enzymatic digestion of the lipoaspirate tissue with collagenase, which breaks down the stromal matrix to release the SVF cells. The SVF is then separated from the fat fraction by centrifugation. [0014] … tubeless system for processing of tissue to isolate cells [0016] …The cell concentration unit is at least one of filter assembly, spinner and a centrifugation assembly. [0046] … The system (500) comprises a base frame (501) for supporting all components of the system (500), and enclosure (503) also called as housing mounted above the base frame (501). The enclosure is configured to support/accommodate all the components of the system (500) including storage containers (505), robotic assembly (100), the tissue processing container (703), cell concentration unit (507), and waste collection unit (508) of the system (500). [0022] … each of the plurality of containers and the tissue processing container are equipped with radio frequency identification tags. [0059]). Examiner notes that these features are recited in the preamble of the claim and are not within the scope of the claimed invention; a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	One of ordinary skill in the art would have recognized that applying the teachings of Murali to the system of Petrides would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the optimization of processes involving cell processing equipment.
	Although not explicitly taught by Petrides, Tain teaches: analyzing, during operation of said facility, current operating data and historic operating data; ([0046] In an exemplary embodiment, the system protect monitoring console 62 may receive the collected data on either a continuous or event driven basis … the system protect monitoring console 62 may continuously monitor  device operation....  The application 30 may then utilize statistical modeling or historical data to analyze the particular data that has been collected in light of the historical data or statistical model to determine, for example, a most likely mode of failure and an expected time to failure.  The application 30 could also simply predict future problems that do not reach the level of a failure.  Alternatively, the application 30 may analyze the collected data and, based on the historical data or statistical model, determine a most likely cause for an existing failure or problem)
Further, in addition to Petrides, Tain also teaches: determining predicted problematic operating conditions based at least in part on the analysis ([0046] In an exemplary embodiment, the system protect monitoring console 62 may receive the collected data on either a continuous or event driven basis … the system protect monitoring console 62 may continuously monitor  device operation....  The application 30 may then utilize statistical modeling or historical data to analyze the particular data that has been collected in light of the historical data or statistical model to determine, for example, a most likely mode of failure and an expected time to failure.  The application 30 could also simply predict future problems that do not reach the level of a failure.  Alternatively, the application 30 may analyze the collected data and, based on the historical data or statistical model, determine a most likely cause for an existing failure or problem).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Petrides with the aforementioned teachings of Tain with the motivation of increasing organizational productivity (Tain [0003]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Tain to the system of Petrides would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of historical data in predicting problems.

Although not explicitly taught by Petrides, Spear teaches: generating operator instructions based at least in part on the predicted problematic operating conditions ([0005] … The system may analyze the reports to detect current or predict future, more significant problems. Results of the analysis may trigger output, such as an alert, when a detected or predicted problem is classified with a significance above a threshold. [0071] When a problem is predicted, corrective action may be suggested at block 224. Corrective action may be suggested in any suitable way. For example corrective action may be suggested in an electronic message to a maintenance worker [Claim 12] … response information indicates a corrective instruction for resolving the problem).
In addition to Petrides, Spear also teaches: presenting the operator instructions in real-time at a processing station ([0005] …results of the analysis may be used to schedule corrective action, possibly preventing a larger problem from occurring. As yet a further alternative, results of the analysis may be presented as reports that convey information formatted in any one or more ways. These reports may be pushed to users of the system or may be accessed by users via an interactive interface that may be updated as new reports are received and analyzed. [0071] When a problem is predicted, corrective action may be suggested at block 224. Corrective action may be suggested in any suitable way. For example corrective action may be suggested in an electronic message to a maintenance worker [Claim 12] … response information indicates a corrective instruction for resolving the problem).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Petrides with the aforementioned teachings of Spear with the motivation of taking corrective action to prevent a larger problem from occurring (Spear [0005]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Spear to the system of Petrides would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art 

As per claim 2, Petrides teaches: wherein each processing unit includes plural processing stations, and said modelling is used to optimise the number of processing stations at each unit for said optimal performance ([Abstract] “Section Two focuses on the detailed modeling of a single batch bioprocess that represents the manufacturing of a therapeutic monoclonal antibody (MAb). This type of analysis is typically performed by engineers engaged in the development and optimization of such processes”. Page 155 “One of the central goals of bioprocess design and analysis is to determine what resources are required to produce the desired annual amount of product. The resources in question include the process equipment, materials, utilities, and labor. Additional goals may include answering some of the following questions: Can the product be manufactured in an existing facility or is a new plant required?”. Page 169-170 “The outputs of such models include thorough material and energy balances resource capacity and time utilization, equipment sizing information, capital and operating cost results, etc. Such models facilitate scale up/down calculations, cycle time analysis, economic evaluation, technology transfer, and process fitting. The primary objective of such models is to optimize processes under development”. Page 171 “plant models are used to estimate resource levels required to achieve a certain production volume within a given time period. Such models should account for the occupancy of all equipment and resources whose supply may be limited. Apart from raw materials, typical resources include main equipment (e.g., reactors, filters, dryers, etc.), auxiliary equipment (e.g., shared pipe segments, transfer panels, cleaning equipment), utilities (e.g., steam, purified water, and electrical power), and various types of labor”).

As per claim 3, Petrides teaches: performing further process simulation modelling to determine the optimal operating staff numbers, and/or cell process equipment required (Page 155 “One of the central goals of bioprocess design and analysis is to determine what resources are required to produce the desired annual amount of product. The resources in question include the process equipment, materials, utilities, and labor. Page 171 “plant models are used to estimate resource levels required to achieve a certain production volume within a given time period. Such models should account for the occupancy of all equipment and resources whose supply may be limited. Apart from raw materials, typical resources include main equipment (e.g., reactors, filters, dryers, etc.), auxiliary equipment (e.g., shared pipe segments, transfer panels, cleaning equipment), utilities (e.g., steam, purified water, and electrical power), and various types of labor”).

As per claim 6, Petrides teaches: wherein, said process modelling includes the step of determining the optimum ratio of operators and cell processing stations for a predetermined cell dose output  (Page 155 “One of the central goals of bioprocess design and analysis is to determine what resources are required to produce the desired annual amount of product. The resources in question include the process equipment, materials, utilities, and labor. Page 171 “plant models are used to estimate resource levels required to achieve a certain production volume within a given time period. Such models should account for the occupancy of all equipment and resources whose supply may be limited. Apart from raw materials, typical resources include main equipment (e.g., reactors, filters, dryers, etc.), auxiliary equipment (e.g., shared pipe segments, transfer panels, cleaning equipment), utilities (e.g., steam, purified water, and electrical power), and various types of labor”).

As per claim 7, although not explicitly taught by Petrides, Murali teaches: wherein said stations comprise cell incubators that employ uniquely identified cell containers or bags ([0019] … at least one heating element is placed in a chamber, wherein the heating element is interfaced with the control unit to maintain the temperature of the chamber within a predetermined range of temperature, and heat the contents of the tissue processing container. [0057] …a heating element (502) is provided in a predetermined location of system (500) for heating the tissue processing container (703) when it is required during the process … control unit (511) regulates the operation of the heating element (502) for maintaining predetermined temperature inside the enclosure (503) as required for the tissue  [0022] … each of the plurality of containers and the tissue processing container are equipped with radio frequency identification tags. [0059])
One of ordinary skill in the art would have recognized that applying the teachings of Murali to the system of Petrides would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of different types of cell processing equipment.

As per claim 9, Petrides teaches: cells produced according to the methods defined in claim 1, or produced by the cell processing facility of claim 8, optionally, for use in autologous cell therapy (Page 160 In the Cell Culture section, serum-free low-protein media powder is dissolved in WFI in a stainless steel tank (MP-103). The solution is sterilized using a 0.2 μm dead-end polishing filter (DE-103). A stirred-tank bioreactor (BR-101) is used to grow the cells, which produce the therapeutic monoclonal antibody (MAb)).

As per claim 11, Petrides teaches: determining a predicted bottleneck at said facility based at least in part on the predicted problematic operating conditions (Page 155 Which process steps or resources are the likely production bottlenecks? 156 Once a process has been implemented within the manufacturing facility, simulation tools are used for debottlenecking studies and on-going optimization of that process Page 171 Debottlenecking activities are aimed at increasing the production of existing manufacturing lines and facilities, and they may result in improvements to production scheduling and/or retrofitting of facilities in order to increase production capacity Page 182 models are used when debottlenecking existing facilities. Oftentimes, the production objective of an existing plant can be met through optimized scheduling without adding any additional resources. This may be accomplished using the same types of production scheduling activities described in the previous section. Other times it will be necessary to add additional resources (equipment, labor, utilities, etc.) in order to eliminate the plant bottlenecks).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biopharmaceutical Process Optimization with Simulation and Scheduling Tools by Demetri Petrides (hereinafter Petrides, published 9/29/14); in view of US 2016/0252537 (Murali); in view of US 2008/0058993 (Tain); in view of in view of in view of US 2015/0346963 (Spear); in view of Admitted Prior Art.

As per claim 5, Petrides does not explicitly disclose said cell processing facility is used to process 50 or more, preferably 100 or more, more preferably 500 or more, more preferably 1000 or more, more preferably 5000 or more cellular samples per annum to provide said processed cell samples. It has been admitted as prior art that processing facilities can process 50 or more samples. Thus, it would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Petrides with the aforementioned teachings of the Admitted Prior Art with the motivation of maximizing revenue by having higher throughput. Further, one of ordinary skill in the art would have recognized that applying the teachings of the Admitted Prior Art to the system of Petrides would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for high volume processing.

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the recitation of automatic implementation of a process change at a facility amount to significantly more than an abstract idea.
Examiner respectfully disagrees. The claimed automatic implementation of a process change at a facility does not provide significantly more. The courts have found that mere automation of manual processes, such as using a generic computer to process an application for financing a purchase do not provide an improvement, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016). Thus, the automation of the implementation of process changes at a facility in the present claims does not provide significantly more. 
With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose generating operator instructions based at least in part on the predicted problematic operating conditions; and presenting the operator instructions in real-time at a processing station.
Examiner respectfully disagrees. Spear discloses generating operator instructions based at least in part on the predicted problematic operating conditions ([0005] … The system may analyze the reports to detect current or predict future, more significant problems. Results of the analysis may trigger output, such as an alert, when a detected or predicted problem is classified with a significance above a threshold. [0071] When a problem is predicted, corrective action may be suggested at block 224. Corrective action may be suggested in any suitable way. For example corrective action may be suggested in an electronic message to a maintenance worker [Claim 12] … response information indicates a corrective instruction for resolving the problem). Spear further discloses presenting the operator instructions in real-time at a processing station ([0005] …results of the analysis may be used to schedule corrective action, possibly preventing a larger problem from occurring. As yet a further alternative, results of the analysis may be presented as reports that convey information formatted in any one or more ways. These reports may be pushed to users of the system or may be accessed by users via an interactive interface that may be updated as new reports are received and analyzed. [0071] When a problem is predicted, corrective action may be suggested at block 224. Corrective action may be suggested in any suitable way. For example corrective action may be suggested in an electronic message to a maintenance worker [Claim 12] … response information indicates a corrective instruction for resolving the problem).
Further, Petrides also discloses presenting operator instructions in real-time at a processing station (Page 170 …Production scheduling results are typically communicated through Gantt charts and reports that provide information on tasks that need to be executed during a certain time period… Page 182 …These reporting tools facilitate creation of customized views for the various stakeholders. For instance, detailed views that focus on the activities of a specific production line for a specific date or shift are useful for providing execution instructions to operators and line supervisors. Specification of actual start and completion times and documentation of deviations might be done through the same views. Additionally, dashboard views and reports, which summarize high-level information, can be generated for executives and viewed through browsers and smart phone applications. This enables production managers to monitor the status of campaigns and projects remotely on an on-going basis…). Thus, Examiner finds that the combination of the cited prior art discloses the claimed features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683